Citation Nr: 0621301	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  03-15 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1943.  The veteran died in January 1999.  The 
appellant seeks benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that determined that new and material 
evidence had not been received and the claim for service 
connection for the cause of the veteran's death continued to 
be denied.  

A claim for Dependency and Indemnity Compensation (DIC) under 
the provisions of § 1318 was denied in a June 1999 rating 
decision.  A subsequent claim form received in February 2002 
is also considered a claim for DIC benefits under the 
provisions of § 1318; however, the February 2003 rating 
decision did not adjudicate this issue.  The remarks in the 
claim, the evidence submitted with the claim and the 
statements received from the appellant in October 2002 and 
March 2003 contending clear and unmistakable error in earlier 
rating decisions clearly illustrate her intent to establish 
entitlement for DIC under the provisions of § 1318.  This 
issue has been neither procedurally prepared nor certified 
for appellate review and is referred to the RO for initial 
consideration, and appropriate adjudication.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  In a rating decision in June 1999, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  That decision was not appealed, and 
therefore was final.

2.  Evidence received since the June 1999 rating 
determination, although new, is not material, is either 
cumulative or redundant, and by itself or in connection with 
the evidence previously of record, does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the final June 1999 decision that 
denied entitlement to service connection for the cause of the 
veteran's death is not new and material, and the appellant's 
claim may not be reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2002 and a rating 
decision in February 2003 with a cover letter.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the statement of the case issued in May 2003.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.



II.  Facts and analysis

A claim was received from the appellant in February 2002 
seeking entitlement to service connection for the cause of 
the veteran's death.  The appellant also claimed that the 
veteran should have been service connected for diabetes 
mellitus and benefits granted due to his death from diabetes.  
Our review finds that a prior rating decision in June 1999 
denied entitlement to service connection for the cause of the 
veteran's death.  In a February 2003 rating decision the RO 
determined that new and material evidence had not been 
received to reopen the claim.  

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Effective August 
29, 2001, changes were made to 38 C.F.R. § 3.156(a), which 
defines new and material evidence.  As the appellant's 
current request to reopen was received after this date, the 
amended version of 38 C.F.R. § 3.156 applies.  Under the 
amended provisions of 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decisionmakers.  See also Struck v. Brown, 9 Vet. App. 
145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the veteran's death in January 1999, he was 
service-connected for bilateral defective hearing, evaluated 
as 100 percent disabling from October 1990 and for otitis 
media of the right ear, evaluated as noncompensable from 
September 1962.  The veteran's service medical records and 
his death certificate were considered at the time of the June 
1999 rating decision.  According to the death certificate the 
immediate cause of the veteran's death in January 1999 was 
urosepsis due to, or as a consequence of a urinary tract 
infection.  Other significant conditions contributing to 
death but not related to the cause, were decubitus ulcers, 
diabetes mellitus, and hypertension.  No autopsy was 
performed.  

The RO determined that the evidence failed to show that the 
cause of the veteran's death was related to military service 
and denied the appellant's claim.  The evidence did not 
establish that a service connected disability was either the 
primary or contributory cause of death.  The appellant was 
notified of the rating decision in June 1999, however, she 
did not initiate an appeal.  Therefore the rating decision is 
final. 

With the claim received in February 2002, the appellant 
submitted a copy of a statement of treatment in 1979 and 
indicated that additional treatment records could be obtained 
at a VA medical center.  The statement of treatment report, 
which had been prepared and sent to a life and accident 
insurance company, showed that the veteran had been 
hospitalized in July and August 1979 for a left 
hydrocelectomy and an incision and drainage of left scrotal 
abscess.  The statement indicated that the veteran had been 
unable to work from late July 1979 and could return to work 
in early September 1979.  Although new, as it was not 
previously submitted, it is not material.  This evidence 
pertains to treatment many years earlier for a disability 
other than the cause of the veteran's death.  The evidence 
does not relate to an unestablished fact to substantiate the 
claim for service connection for the cause of the veteran's 
death.  

VA treatment records from November 1997 through January 1999 
to include final hospitalization records and a February 2000 
summary of a telephone conversation with the appellant 
regarding bills for emergency room visits were secured.  
These records show hospitalization in November 1997 primarily 
because of an inability to care for the veteran in the home 
environment.  He had a relatively uneventful hospital course 
and was discharged to a community nursing home.  In November 
1998, he was brought to the VAMC because of a recurrent 
urinary tract infection.  After treatment for several 
recurrent urinary tract infections during his hospital stay, 
he was discharged back to his nursing home in stable 
condition in early January 1999.  Two days later, he was 
readmitted for a recurrent urinary tract infection and high 
blood sugar.  The values for the blood sugar were lowered 
within the first day of hospitalization.  It was felt that 
the veteran had again developed urosepsis which appeared to 
be untreatable.  

The VA treatment records, although not previously of record, 
are not probative to the issue.  The VA treatment records 
indicate that the veteran had many diagnoses to include those 
noted on the death certificate and previously of record.  The 
VA treatment records, however, do not link the veteran's 
service-connected disabilities to the cause of death or 
relate the cause of death, as shown on the death certificate, 
to service.  These treatment records are cumulative evidence, 
not probative to the issue at hand, and therefore are not new 
and material evidence.  

Although the veteran's spouse is competent to report her 
observations of the veteran's symptoms, the record does not 
reflect that she possesses a recognized degree of medical 
knowledge that would render her competent to offer opinions 
as to medical diagnosis or causation.  See, e.g., Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
although she may believe that the veteran's cause of death is 
related to service, her opinion is not competent evidence.  
Her assertion of medical causation of the veteran's death 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  In any event, her contentions are essentially 
cumulative of those advanced in conjunction with her previous 
claim.

The Board finds that the additional evidence, presumed 
credible for this purpose, when viewed with that previously 
of record is not new and material evidence as defined by the 
regulation, is cumulative and redundant, or does not raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  In this regard, this evidence does 
not show that the recurrent urinary tract infections which 
caused the veteran's death were etiologically related to 
pathology or symptomatology incurred during service.  In 
addition, this evidence does not show that the service-
connected disabilities of bilateral defective hearing and 
otitis media of the right ear were a contributory cause of 
the veteran's death.  Accordingly, the claim is not reopened 
because new and material evidence has not been received.  
38 U.S.C.A. § 5108.  Having found that the evidence is not 
new and material, no further adjudication of this claim is 
warranted.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Kehoskie v. Derwinski, 
2 Vet. App. 31 (1991).






	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence not having been presented or 
secured, the appellant's request to reopen a claim for 
entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


